Case 18-67291-pmb            Doc 113    Filed 06/20/19 Entered 06/20/19 07:43:49           Desc Main
                                       Document      Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

 IN RE                                             )   CHAPTER 7
                                                   )
 SOUTHEASTERN HOSPITALITY, LLC,                    )   CASE NO. 18-67291-PMB
                                                   )
                DEBTOR.                            )

                    NOTICE OF APPOINTMENT OF INTERIM TRUSTEE
                     AND SECTION 341(a) MEETING OF CREDITORS

         Pursuant to 11 U.S.C. § 701, the United States Trustee appoints S. Gregory Hays as
 interim trustee in this case and designates him to preside over the meeting of creditors. Unless
 creditors at the first meeting of creditors held pursuant to 11 U.S.C. § 341(a) elect another
 trustee, the interim trustee appointed herein shall serve as trustee without further appointment or
 qualification. The trustee shall serve under the blanket bond heretofore approved. The name and
 address of the interim trustee and the date, time, and location of the section 341(a) meeting of
 creditors are as follows:

  S. Gregory Hays                           July 23, 2019, at 11:00 a.m.
  2964 Peachtree Road, NW                   Richard Russell Federal Building & U.S. Courthouse
  Suite 555                                 Third Floor, Room 366
  Atlanta, GA 30302 -2153                   75 Ted Turner Drive, S.W.
  Phone: (404) 926-0051                     Atlanta, GA 30303

 Notice given by:                              NANCY J. GARGULA
                                               UNITED STATES TRUSTEE, REGION 21

                                               s/ Jeneane Treace
                                               R. Jeneane Treace
                                               GA Bar No. 716620
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               362 Richard B. Russell Building
                                               75 Ted Turner Drive, S.W.
                                               Atlanta, Georgia 30303
                                               (404) 331-4437
                                               jeneane.treace@usdoj.gov
